UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4324


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

NANCY PHON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Timothy M. Cain, District Judge. (7:16-cr-00705-TMC-1)


Submitted: October 23, 2018                                   Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


Lora Blanchard, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. Leesa Washington,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nancy Phon pled guilty, pursuant to a written plea agreement, to conspiracy to

possess with intent to distribute and distribute 50 grams or more of methamphetamine, in

violation of 21 U.S.C. §§ 841(a)(1), 846 (2012), and conspiracy to commit money

laundering, in violation of 18 U.S.C. § 1956(a)(1)(B)(i), (h) (2012). Phon’s counsel filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

meritorious grounds for appeal but questioning whether Phon’s 144-month sentence is

substantively reasonable. * We affirm.

      We review a sentence for reasonableness, applying “a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). This review entails

appellate consideration of both the procedural and substantive reasonableness of the

sentence. Id. at 51. If there are no procedural errors, then we consider the substantive

reasonableness of the sentence, evaluating “the totality of the circumstances.” Id. A

sentence is presumptively reasonable if it is within or below the Guidelines range, and

this “presumption can only be rebutted by showing that the sentence is unreasonable

when measured against the 18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756

F.3d 295, 306 (4th Cir. 2014).




      *
         Phon’s plea agreement contained a provision waiving her right to appeal.
However, because the Government has not sought to enforce the waiver, our review
pursuant to Anders is not precluded. United States v. Poindexter, 492 F.3d 263, 271 (4th
Cir. 2007).


                                            2
       After properly calculating Phon’s Guidelines range, the district court thoroughly

explained why a sentence of 144 months was sufficient but not greater than necessary to

achieve the sentencing objectives in light of the § 3553(a) factors. Moreover, nothing in

the record rebuts the presumption of reasonableness attached to Phon’s sentence.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal. We therefore affirm the district court’s

judgment, but we remand the case for the limited purpose of allowing the district court to

correct the judgment, see Fed. R. Crim. P. 36, and properly identify the statutes of

conviction for Count 1 (21 U.S.C. §§ 841(a)(1), and 846) and Count 19 (18 U.S.C.

§ 1956(a)(1), (h)). This court requires that counsel inform Phon, in writing, of the right

to petition the Supreme Court of the United States for further review. If Phon requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Phon.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                           AFFIRMED AND REMANDED




                                             3